Citation Nr: 0410498	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-00 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating for compensation purposes 
on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1965 to April 
1967.

The current appeal arose from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO denied entitlement to a TDIU.

In August 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO, a transcript of 
which has been associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

In September 2001 the RO issued a VCAA notice letter to the 
veteran compliant with Quartuccio, supra, in connection with the 
veteran's claim for a TDIU.

In February 2001 the veteran filed a claim of entitlement to a 
TDIU.  During the same month and year he submitted a claim of 
entitlement to an increased evaluation for his service-connected 
lumbosacral strain, currently rated as 40 percent disabling under 
Diagnostic Code 5293 for intervertebral disc syndrome.  In the 
same statement he submitted what may be liberally construed as a 
claim of entitlement to service connection for a chronic acquired 
neurological disorder as secondary to his service-connected 
lumbosacral strain.

The CAVC has held that when a determination on one issue could 
have a significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is required 
to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  The veteran's claims of entitlement to an increased 
evaluation for his service-connected lumbosacral strain, and 
service connection for a chronic acquired neurological disorder as 
secondary thereto are issues which are inextricably intertwined 
with his claim of entitlement to a TDIU.

The August 2001 VA special orthopedic examination on file appears 
to have been conducted without benefit of the claims file and the 
examiner shows that he was relying upon the veteran's subjectively 
provided medical history.  

The fact that the August 2001 VA examination may have been 
conducted without access to the appellant's claims file renders 
the subject examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2003).  ("It is...essential both in the 
examination and in the evaluation of the disability, that each 
disability be viewed in relation to its history.") See also Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  ("[F]ulfillment of the 
statutory duty to assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one." (emphasis 
added)).  

Additionally, the examination report does not address the nature 
and extent of severity of the veteran's service-connected 
disabilities, nor the impact of the veteran's ability to engage in 
substantially gainful employment.  Accordingly, further 
development is warranted.

The August 2001 examination report shows that the examiner appears 
to be equating degenerative joint disease of the lumbosacral spine 
with the service-connected lumbosacral strain, and actually 
recorded that spinal stenosis was secondary thereto.  No rating 
action resulted as a result of these findings.  The examiner also 
diagnosed diabetes mellitus Type II with possible neuropathy 
complicated by spinal stenosis.

While the RO denied entitlement to service connection for diabetes 
mellitus Type II in June 2003, it has not addressed a secondary 
relationship of this disorder with spinal stenosis and 
degenerative joint disease of the lumbosacral spine on the basis 
of aggravation, see Allen v. Brown, 7 Vet. App. 439 (1995), in 
view of the fact that service connection may be granted for spinal 
stenosis and degenerative joint disease of the lumbosacral spine.

The Board notes that the RO provided the previous criteria for 
rating intervertebral disc syndrome under which the veteran's 
service-connected lumbosacral strain is rated; however, the 
revised criteria for that portion of the Musculoskeletal System 
that addresses disabilities of the spine which became effective 
September 26, 2003 have not as yet been considered or provided by 
the RO.  

Service connection has been granted for lumbosacral strain, rated 
as 40 percent disabling; degenerative arthritis of the lumbar 
spine, rated as 10 percent disabling; and peptic ulcer, rated as 
10 percent disabling.  The combined schedular evaluation is 50 
percent.  

A competent medical opinion as to whether the veteran's service-
connected disabilities have rendered him unemployable for VA 
compensation purposes has not been provided.

The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

Such notice should specifically apprise the appellant of the 
evidence and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the appropriate 
time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the veteran and request that he 
identify all healthcare providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his service-connected 
disabilities, spinal stenosis, diabetes mellitus, and neurological 
symptomatology since August 2001.  He should be requested to 
complete and return the appropriate release forms so that VA can 
obtain any identified evidence.  

All identified private treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the VBA AMC should obtain 
all outstanding VA treatment reports.  



All information which is not duplicative of evidence already 
received should be associated with the claims file.

4.  If the VBA AMC is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for VA special orthopedic and 
neurological examinations to be accomplished respectively by an 
orthopedic surgeon and a specialist in neurology including on a 
fee basis if necessary for the purpose of ascertaining the current 
nature and extent of severity of service-connected lumbosacral 
strain, and any causal relationship which may exist among 
lumbosacral strain, degenerative disease of the lumbar spine, and 
any neurological disorder(s) found on examination.

The claims file, copies of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003), 
copies of the previous and amended criteria for rating 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003), and a separate copy of this remand must be made 
available to and reviewed by the examiners prior and pursuant to 
conduction and completion of the examination(s).  

The examiners must annotate the examination reports that the 
claims file was in fact made available for review in conjunction 
with the examinations.  Any further indicated special studies must 
be conducted.  

It is requested that the examiners address the following medical 
issues:

Is it at least as likely as not that lumbosacral strain, spinal 
stenosis, degenerative joint disease of the lumbosacral spine, and 
any neurological disorder(s) found are examination are part of the 
same disease process and interrelated proximately and/or 
secondarily?

Is it at least as likely as not that the veteran's overall 
service-connected orthopedic/neurological disability aggravates 
diabetes mellitus Type II?

If such aggravation is determined to be present, the examiners 
must address the following medical issues:

(a) The baseline manifestations which are due to diabetes mellitus 
Type II;

(b) The increased manifestations which, in the examiners' 
opinions, are proximately due to the service-connected 
orthopedic/neurological disability based on medical 
considerations; and 

(c) The medical considerations supporting an opinion that 
increased manifestations of diabetes mellitus are proximately due 
to service-connected orthopedic/neurological disability.

After the above medical issues have been addressed, the examiners 
should respond to the below medical issues in view of what has 
been determined to be the veteran's overall orthopedic and/or 
neurological disability.

(a) Does the service-connected orthopedic and/or neurological 
disability involve only the nerves, or does it also involve the 
muscles and joint structure?

(b) Does the service-connected orthopedic and/or neurological 
disability cause weakened movement, excess fatigability, and 
incoordination, and if so, can the examiners comment on the 
severity of these manifestations on the ability of the appellant 
to perform average employment in a civil occupation?  

If the severity of these manifestations cannot be quantified, the 
examiners should so indicate.

(c) With respect to the subjective complaints of pain, each 
examiner is requested to specifically comment on whether pain is 
visibly manifested on movement of the joints, the presence and 
degree of, or absence of, muscle atrophy attributable to the 
service-connected orthopedic and/or neurological disability, the 
presence or absence of changes in condition of the skin indicative 
of disuse due to the service-connected orthopedic and/or 
neurological disability, or the presence or absence of any other 
objective manifestation that would demonstrate disuse or 
functional impairment due to pain attributable to the service-
connected orthopedic and/or neurological disability.

(d) The examiners are also requested to comment upon whether or 
not there are any other medical or other problems that have an 
impact on the functional capacity affected by the service-
connected orthopedic and/or neurological disability, and if such 
overlap exists, the degree to which the nonservice-connected 
problem(s) creates functional impairment that may be dissociated 
from the impairment caused by the service-connected orthopedic 
and/or neurological disability.  If the functional impairment 
created by the nonservice-connected problem(s) cannot be 
dissociated, the examiners should so indicate.

The examiners must then provide an opinion as to whether the 
service-connected orthopedic/neurological disability either by 
itself, or in conjunction the service-connected peptic ulcer 
has/have rendered the veteran unemployable for VA compensation 
purposes.

6.  The VBA AMC should arrange for a VA special gastrointestinal 
examination of the veteran by an appropriate medical specialist 
including on a fee basis for the purpose of ascertaining the 
current nature and extent of severity of his peptic ulcer.  

The claims file and a separate copy of this remand must be made 
available to and reviewed by the examiner prior and pursuant to 
conduction and completion of the examination(s).  The examiner 
must annotate the examination reports that the claims file was in 
fact made available for review in conjunction with the 
examination(s).  Any further indicated special studies must be 
conducted.  

Any opinion expressed by the examiner as to the nature and extent 
of severity of peptic ulcer must be accompanied by a complete 
rationale.

7.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.  In particular, the VBA AMC should review the requested 
examination report(s) and required medical opinions to ensure that 
they are responsive to and in complete compliance with the 
directives of this remand and if they are not, the VBA AMC should 
implement corrective procedures.  The Board errs as a matter of 
law when it fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  In particular, the VBA 
AMC should ensure that the new notification requirements and 
development procedures contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) are fully complied with 
and satisfied.

8.  After undertaking any further development deemed essential in 
addition to that specified above, the VBA AMC should adjudicate 
the issues of entitlement to service connection for spinal 
stenosis, degenerative joint disease of the lumbar spine, and a 
chronic acquired neurological disorder(s) as secondary to the 
service-connected lumbosacral strain.  The VBA AMC should also 
adjudicate the claim of entitlement to an increased evaluation for 
service-connected lumbosacral strain.  

The VBA AMC should readjudicate the claim of entitlement to a 
TDIU.  In so doing, the VBA AMC should document its consideration 
of the applicability of 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5293 (previous and amended criteria).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations 
pertinent to the claim currently on appeal.  A reasonable period 
of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the VBA AMC; 
however, the veteran is hereby notified that failure to report for 
any scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim, and may result in a 
denial.  38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the CAVC.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



